DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
This action is in response to the remarks filed on 11/09/2022. The amendments filed on
11/09/2022 have been entered. Accordingly, claims 1-5, 7-11, 13-14, and 16 remain pending, claims 1, 7-11, 13, and 16 have been amended, and claims 6 and 12 have been canceled.
Response to Arguments
Prior art rejections
Applicant's arguments filed 11/09/2022 have been fully considered but they are not persuasive.
 It is noted as a preliminary matter that applicant has canceled claim 12 and incorporated the subject matter of canceled claim 12 into the newly filed amendments of claim 1. Claim 1 was previously rejected under 35 USC 102, claim 12 was previously rejected under 35 USC 103. Accordingly, the claim 1 is presently rejected under 35 USC 103 using the same combination of references used to previously rejected canceled claim 12.
Applicant argues in the first through the fifth paragraphs of page 7 against embodiments of secondary reference Osawa which were not relied upon to teach the immediate limitation upon which Osawa has been relied upon to teach. It is noted that applicant has not provided a response to the specific embodiment of Osawa which has previously been and is still presently cited.
Applicant argues in the second paragraph of page 8 against the rejection of claim 9 
“Dependent claim 9 recites "a plurality of intermediate layers, wherein an acoustic impedance of an intermediate layer nearer to the reflector is less than an acoustic impedance of an intermediate layer nearer to the backing." Support for this feature is found in paragraph [0101] and Fig. 10 of the specification as filed. In the rejection of claim 9, the Office Action states that the claimed acoustic impedances of the intermediate layers are obvious based on Tai. However, Tai discloses only an acoustic impedance of one matching layer in paragraph [0026] of Tai. Accordingly, it would not be obvious for an acoustic impedance of a dematching layer nearer to the reflector is less than an acoustic impedance of an intermediate layer nearer to the backing and claim 9 should be allowable for at least this additional reason”

In response, it is noted that applicant appears, although it is unclear, if applicant is referring to a first intermediate layer and a second intermediate layer of the plurality of intermediate layers – or – if applicant is referring to a portion of the overall intermediate layer/singular intermediate layer adjacent to the reflector and a different portion the overall intermediate layer/singular intermediate layer which is adjacent to the backing. The overall intermediate layer/singular intermediate layer as recited in claim 1, from which claim 9 is depended. The office requests that the applicant in their next amendments filed to included a clarifying amendment to claim 9 along with clarifying remarks in the response.
Nonetheless, the rejection of claim 9 has been updated for clarity to include the interpretation made for the purposes of examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8-11, 13-14, and 16 are rejected under 35 U.S.C. 103 as being anticipated by Tai (US20130315035), in view of Osawa (US9799818B2). 
Regarding claim 1, Tai Discloses an ultrasound probe (34) comprising ([0066] “The ultrasound system ‘10’ may include an ultrasound probe”):
a piezoelectric body (48) that transmits and receives ultrasound ([0024] “includes an acoustic layer ‘48’ that is configured to generate and transmit acoustic energy”, and “The acoustic layer ’48’ may be any type of acoustic layer that is formed from any material, such as, but not limited to, a piezoelectric ceramic, or a piezocomposite”) for obtaining images of internal forms of a living subject ([0002] the received ultrasound signals may be used to generate an image of internal tissues of a patient, such as, but not limited to, an image of a patient's heart);  
5a backing (see FIGS. 1, 42) that is disposed behind the piezoelectric body (48, see Claim 1 “a backing that is disposed behind the piezoelectric body”); and 
a reflector (50) that is disposed between the piezoelectric body  and the backing (see FIG 1., wherein the figure shows the dematching layer ‘50’ between acoustic layer ’48’ and backing 42’and that has an acoustic impedance greater than an acoustic impedance of the piezoelectric body (see paragraph 25, “The acoustic layer may have any value of acoustic impedance, such as, but not limited to between approximately 3 MRayls and 35 MRayls, and paragraph 26 “The dematching layer may have any value of acoustic impedance, such as, but not limited, to between approximately 40 MRayls and approximately 120 MRayls”); 
an intermediate layer* (sub-layer of 50 adjacent to the backing) that is disposed between the reflector and the backing and that has an acoustic impedance different from an acoustic impedance of the reflector and an acoustic impedance of the backing (see Fig. 1, [0025]-[0027] the dematching layer ‘50’ shown as disposed between acoustic layer ‘48’ and backing ‘42’, and  that the dematching layer of each acoustic element ‘14’ may include any number of dematching layers and be formed of any material. Therefore, it is clear that a dematching layer adjacent to the backing of a plurality of dematching layers would qualify as an intermediate layer. Further, [0026] also discloses  that the dematching layer 50 may have any value of acoustic impedance, such as, but not limited to, between approximately 40 MRayls and approximately 120 MRayls, also see paragraph 24 “The acoustic layer 48 may have any value of acoustic impedance, such as, but not limited to, between approximately 3 MRayls and approximately 35 MRayls., also see [0021], [0026] which disclose that the backing 42 may be a relatively high acoustic attenuation material in order to dampen backside acoustic energy to reduce artifacts in ultrasound images that are generated from ultrasound signals acquired by the ultrasound transducer. Accordingly the above cited disclosure of Tai has been interpreted to read on the immediate limitation as it is clear from the disclosed multiple different values of acoustic impedance when taken together with the above cited disclosure that there may be any number of dematching layers, which would then be understood to include a sub-dematching layer adjacent to the backing, which may include an electrically conductive coating (see [0028]). The  different materials and/or structures of varying thicknesses used for the reflector, backing, and intermediate layer would be understood have different acoustic impedances);
wherein, a thickness of the reflector is within the range of more than 0 to less than 0.05λ, where λ is a wavelength of the ultrasound (see paragraph 27 “The dematching layer ‘50’ may have any thickness, which may depend on the frequency of the ultrasound transducer. Examples of the thickness of the matching layer ‘50’ may include, but are not limited to, between approximately 50 µm and 350 µm” As known in the art, ultrasound waves travel at 1540 m/s through the body and at frequencies above 20 kHz. Given the equation:             
                c
                =
                λ
                *
                f
            
        , where c is the ultrasound wave speed, λ is the wavelength of the ultrasound, and f is the frequency of the ultrasound. Using an ultrasound frequency of 44 kHz, a wavelength of 3.5 cm is found, which then multiplied by 0.01 equates to a 350 µm wavelength which is in the 0.01 to 0.05λ range). 
Tai does not explicitly disclose wherein the intermediate layer has an uneven thickness that varies continuously, gradually, regularly, or irregularly.
However, in an analogous ultrasound field of endeavor of design of a medical diagnostic ultrasound transducer, Osawa teaches wherein the intermediate layer (19 & 91) has an uneven thickness that varies** gradually (see Fig. 11, plate/layer 19 and dematching layer ‘91’ are disposed between the backing member and the plurality of piezoelectric elements. 19 and 91 have an uneven thickness that varies gradually as can be seen in both right and left inclined portions of the layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ultrasound probe of Tai wherein the intermediate part has an uneven thickness of Osawa to improve image quality by improving the S/N ratio of the ultrasound image when the driving force of the ultrasonic transducers can be increased when the heat generated in the plurality of piezoelectric elements is efficiently discharged the outside of the probe (column 1, lines 53-55; column 8, lines 40-44; & column 15, lines 6-7 of Osawa).
*For the purposes of examination, the limitation has been interpreted as disclosed by the applicant in [0109], [0134], [0172] of the PG Pub to include any structure known in the art which is structurally capable to be an intermediate part disposed between disposed between the reflection layer 5 and the signal electric terminal 7, which includes but is not limited to, an electrically conductive structure.
**For the purposes of examination, the limitation has been interpreted in the alternative, requiring the intermediate part have an uneven thickness that varies continuously; or requiring the intermediate part have an uneven thickness that varies gradually; or requiring the intermediate part have an uneven thickness that varies regularly; or requiring the intermediate part have an uneven thickness that varies irregularly.
	Regarding claim 2, Tai substantially discloses all the limitations of the claimed invention, specifically, Tai discloses wherein the thickness of the reflector is within the range of 0.01λ to less than 0.05λ, where λ is the wavelength of the ultrasound ([0027] “The dematching layer ‘50’ may have any thickness, which may depend on the frequency of the ultrasound transducer. Examples of the thickness of the matching layer ‘50’ may include, but are not limited to, between approximately 50 µm and 350 µm.” As known in the art, ultrasound waves travel at 1540 m/s through the body and are frequencies above 20 kHz. Given the equation:             
                c
                =
                λ
                *
                f
            
         , where c is the ultrasound wave speed, λ is the wavelength of the ultrasound, and f is the frequency of the ultrasound. Using an ultrasound frequency of 44 kHz, a wavelength of 3.5 cm is found, which then multiplied by 0.01 equates to a 350 µm wavelength which is in the 0.01 to 0.05λ range).
Regarding claim 3, Tai substantially discloses all the limitations of the claimed invention, specifically, Tai discloses wherein the reflector has an even or uneven thickness (see [0027] “The dematching layer may have any thickness…” wherein if the reflector has any thickness it would be either even or uneven.”)
Regarding claim 8, Tai substantially discloses all the limitations of the claimed invention, specifically, Tai discloses wherein the thickness td of the reflection layer relative to the 30wavelength of the ultrasound, the acoustic impedance Zm of the intermediate layer and a thickness tm of the intermediate layer relative to the wavelength of the ultrasound are in an area surrounded by a polyhedron with vertexes respectively at Points Al to A18 in orthogonal coordinates (td, Zm, tm) of td, Zm, and tm: 
Point A1 (0.01, 4, 0.02); 
Point A2 (0.01, 4, 0.12);  
35Point A3 (0.01, 16, 0.02); 
Point A4 (0.01, 16, 0.34); 
Point A5 (0.01, 28, 0.02);
 Point A6 (0.01, 28, 0.08); 
Point A7 (0.03, 4, 0.02);  
40Point A8 (0.03, 4, 0.12); 
Point A9 (0.03, 16, 0.02);  21 
Point A10 (0.03, 16, 0.42); 
Point A11 (0.03, 28, 0.4); 
Point A12 (0.03, 28, 0.5); 
Point A13 (0.049, 4, 0.02);  
5Point A14 (0.049, 4, 0.12); 
Point A15 (0.049, 16, 0.18); 
Point A16 (0.049, 16, 0.42); 
Point A17 (0.049, 28, 0.42); and 
Point A18 (0.049, 28, 0.5)
(Regarding PointA1, td (0.01): [0027] “The dematching layer ‘50’ may have any thickness, which may depend on the frequency of the ultrasound transducer. Examples of the thickness of the matching layer ‘50’ may include, but are not limited to, between approximately 50 µm and 350 µm” As known in the art, ultrasound waves travel at 1540 m/s through the body and are frequencies above 20 kHz. Given the equation:             
                c
                =
                λ
                *
                f
            
        , where c is the ultrasound wave speed, λ is the wavelength of the ultrasound, and f is the frequency of the ultrasound. Using an ultrasound frequency of 44 kHz, a wavelength of 3.5 cm is found, which then multiplied by 0.01 equates to a 350 µm wavelength; Zm (4): see paragraph 25 “Each acoustic element ‘14’ may include any number of dematching layers”, wherein it is clear a plurality of dematching layers would qualify as an intermediate layer, also see paragraph 26  “The dematching layer ‘50’ may have any value of acoustic impedance…); tm (0.02) see above formula, satisfied when the 3.5 cm wavelength is multiplied by 0.02, which equates to a 70 µm wavelength).
Regarding Claim 9, Tai substantially discloses all the limitations of the claimed invention, specifically, Tai discloses in one embodiment wherein the intermediate layer comprises a plurality of intermediate layers ([0025] “Each acoustic element ‘14’ may include any number of dematching layers”, wherein it is clear a plurality of dematching layers would qualify as an intermediate layer), but is silent to the acoustic impedance of an intermediate layer* being nearer to the reflector is less than an acoustic impedance of an intermediate layer* nearer to the backing.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide intermediate layers taught by Tai wherein an acoustic impedance of an intermediate layer nearer to the reflector is less than an acoustic impedance of an intermediate layer nearer to the backing to improve image quality (see [0026] of Tai).
*For the purposes of examination, the phrase “an intermediate layer” in lines 3 and 4 of claim 9 has been interpreted to refer to the same intermediate layer overall which refers to the intermediate layer of claim 1. 
Regarding claim 10, Tai substantially discloses all the limitations of the claimed invention, specifically, Tai discloses the ultrasound probe according to claim 6, wherein a material of the intermediate layer (50) is conductive (see paragraph 28 “In some embodiments, the dematching layer ‘50’ is coated with an electrically conductive coating of metal and/or another electrical conductor.” wherein an additional dematching layer with the conductive coating would be an intermediate layer with a conductive material.)
Regarding claim 11, Tai substantially discloses all the limitations of the claimed invention, specifically, Tai discloses the ultrasound probe according to claim 6, wherein the intermediate layer (50) comprises an insulative or semiconductive material (see paragraph 27, The dematching layer ‘50’ may be any type of dematching layer that is formed from any material(s), such as, but not limited to, a carbide compound material (e.g., zirconium, tungsten, silicon, titanium, tantalum carbide, and/or the like) and/or the like.” wherein a silicon carbide is a known semiconductor”) and a conductor that is disposed around the insulative or semiconductive material or that 20penetrates the insulative or semiconductive material (see paragraph 28 “In some embodiments, the dematching layer ‘50’ is coated with an electrically conductive coating of metal and/or another electrical conductor.” wherein an additional dematching layer with the conductive coating would be an intermediate layer with a conductive material).
Regarding Claim 13, Tai, in view of Osawa substantially discloses all the limitations of the claimed invention, specifically, Osawa discloses an intermediate layer with an uneven thickness has an uneven pattern on a surface facing away from the reflector (see Fig. 11, column 14, ninth embodiment, backing ‘2’, where there is an uneven pattern and uneven thickness on the backing due to the indentation of the heat exhausting portions on a surface facing away from the de-matching layer ‘91’)  
Regarding claim 14, Tai substantially discloses all the limitations of the claimed invention, specifically, Tai discloses an ultrasound diagnostic apparatus (10) comprising: 
the ultrasound probe (34) according to claim 1; 
a transmitter (12) that generates a driving signal and outputs the driving signal to the ultrasound probe; and an image generator (28) that generates ultrasound image data based on a reception signal input from the ultrasound probe (see paragraph 62, “The ultrasound system ‘10’ may be used, for example, to acquire ultrasound data and generate ultrasound images.”, also see receiver ‘18’,  also see paragraph 63, signal processor ‘26’, display system ‘28') .
Regarding claim 16, Tai substantially discloses all the limitations of the claimed invention, specifically, Tai discloses in an alternate embodiment, wherein the intermediate part has an acoustic impedance within a range including 4 to 28 MRayls ([0039]-[0040] each individual solder element 46 aa is engaged between one or more corresponding electrical contacts 66 a of the interposer 38 and the dematching layer 50 of one or more corresponding acoustic elements 14, therefore both integrated with and connected to 38 and 50 and [0037] the interposer layer 38 may have an acoustic impedance, such as, but not limited,l to less than approximately 10 MRayls and/or between approximately 2 MRayls and approximately 15 MRayls, which is different than the acoustic impedances of the reflector/dematching layer 50 and of the acoustic layer 48).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the multiple layers of ultrasound element disclosed by the first embodiment of Tai to include an intermediate part disposed between the reflector and the backing and that has an acoustic impedance different from an acoustic impedance of the reflector and an acoustic impedance of the backing as disclosed by the alternate embodiment disclosed by Tai so that the intermediate part when used as an electrical connection to the specific geometry formed by individual acoustic elements to the outside channels through a multi-channel cable in order to electrically connect the ultrasound transducer to the other components of an ultrasound system including but not limited to the signal processor and the display system. The specific acoustic impedance of the intermediate part allows the backing to dampen the amount of backside acoustic energy existed in such a way which may reduce or eliminate acoustic reflection and thereby reduces or eliminates artifacts in ultrasound images generated from ultrasound signals acquired by the ultrasound transducer. (FIG. 5, [0021], [0048], & [0060] of Tai).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Tai, in view of Osawa, as applied to claim 3 above, further in view of Aoki et al. (JP2011030062A, hereafter “Aoki”).
Regarding Claim 4, Tai substantially discloses all the limitations of the claimed invention, but is silent to a reflector that has an uneven thickness that varies continuously, gradually, regularly, or irregularly. 
However, in the same field of endeavor of improved ultrasonic probe design, Aoki teaches an ultrasound probe wherein the reflector (14)  (see paragraph 7 intermediate layer ‘14’, “ In the structure shown in Patent Document 1 in which the intermediate layer ‘14’ is provided on the back surface of the piezoelectric vibrator ‘15’, the power radiated to the back surface side of the piezoelectric vibrator ‘15’ is reflected due to the large difference in acoustic impedance between the piezoelectric vibrator ‘15’ and the intermediate layer ‘14’”) has an uneven thickness that varies continuously, gradually, regularly, or irregularly (see Fig. 5A, intermediate layer (14), and Aoki teaches an uneven saw-like pattern of an uneven thickness that varies regularly).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ultrasound probe of Tai wherein the reflector has an uneven thickness of Aoki to improve image quality by improving the reliability and reducing of variation in acoustic characteristics obtained during imaging ([0012] of Aoki). 
Regarding Claim 5, Tai substantially discloses all the limitations of the claimed invention, but is silent to a reflector that has an uneven thickness and has an uneven pattern on a surface facing away from the piezoelectric body. 
However, in the same field of endeavor of improved ultrasonic probe design, Aoki teaches an ultrasound probe wherein the reflector (14) has an uneven thickness and has an uneven 20pattern on a surface facing away from the piezoelectric body (15) (see Fig. 5A surface ‘32’ facing away from the piezoelectric body ‘15’, also see Fig. 6, paragraph 49 “In FIG. 6A, the three-dimensional shape 61 is formed by alternately arranging the semi-cylindrical column and the triangular column one-dimensionally. In FIG. 6B, a three-dimensional shape 62 is formed by arranging hemispheres and cones two-dimensionally. As described above, various geometric shapes and dimensions may be mixed, and it is desirable that the geometric shapes be randomly arranged when they are arranged one-dimensionally or two-dimensionally. This is to prevent back-surface reflections scattered in this geometric shape from overlapping with each other.” Wherein use of randomly arranged geometric shapes would make reflector have an uneven thickness and uneven pattern on a surface facing away from the piezoelectric body ‘15’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the ultrasound probe of Tai wherein the reflector has an uneven thickness and uneven pattern on a surface facing away from the piezoelectric body of Aoki to improve image quality by improving the reliability and reducing of variation in acoustic characteristics obtained during imaging ([0012] of Aoki).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tai in view of Osawa, further in view of Bae et al. (US20160288169, hereafter “Bae”).
Regarding Claim 7, Tai substantially discloses all the limitations of the claimed invention, specifically, Tai discloses further discloses an intermediate part having specific acoustic impedance values (see paragraph 25 “Each acoustic element ‘14’ may include any number of dematching layers”, wherein it is clear a plurality of dematching layers would qualify as an intermediate layer, also see paragraph 26 “The dematching layer 50 may have any value of acoustic impedance, such as, but not limited to, between approximately 40 MRayls and approximately 120 MRayls”), however, Tai is silent to an intermediate part having an acoustic impedance that is greater than the acoustic impedance of the backing. 
In an analogous ultrasound field of endeavor of design of an ultrasonic transducer, Bae teaches an existing acoustic backing layer having an acoustic impedance of 3.11 MRayls (see table 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the intermediate part of Tai with the backing part has a lower acoustic impedance taught by Bae to improve image quality ([0015], [0022] of Bae). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793